Citation Nr: 1817491	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-19 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service in the Navy from October 1974 to October 1982; she subsequently served in the U.S. Coast Guard reserves.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

A transcript of the Veteran's testimony at a travel Board hearing before the undersigned Veterans Law Judge (VLJ) in February 2017 is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file (now described as Legacy Content Manager Documents).  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran's claimed depressive disorder is a disease and not an injury from travel time returning home from an unverified period of inactive duty training.


CONCLUSION OF LAW

The criteria for service connection for service connection for an acquired psychiatric disorder, to include a depressive disorder, are not met.  38 U.S.C.A. §§ 101(2), (24), 106(b), (c), 5107(b) (West 2002); 38 C.F.R. §§ 3.1(d), 3.6(d), 3.102 (2017).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by a November 2010 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist, the Veteran was notified by a June 2012 RO letter that medical records of her service in the Coast Guard could not be located and she was invited to submit any such records which she had in her possession.  She responded later in June 2012 stating that she had no additional records.  In June 2012 the RO made a formal finding of the unavailability of service treatment records (STRs) of the Coast Guard.  At the travel Board hearing it was requested that consideration be given to affording the Veteran another VA psychiatric examination.  Page 19.  

However, as will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).  Because the claim on appeal fails as a matter of law, any deficiency regarding VCAA compliance is not prejudicial and remand for any additional action to ensure compliance with such procedures, is not necessary.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  

While it is now alleged that a depressive disorder stems from a motor vehicle accident (MVA) which occurred in 1996, and not as previously alleged by the Veteran, and as described in the Statement of the Case, on February 20, 1994, it continues to be alleged that it occurred during travel time relative to a period of inactive duty training.  As will be explained, it is of no consequence whether the accident occurred in 1994 or in 1996.  Thus, any further remand in this case to obtain Social Security Administration (SSA) records or records of an insurance company would only delay resolution of the appeal, which, as discussed below, must be denied as a matter of law.  Any additional remand would be "an idle and useless formality" and, therefore, is not appropriate.  See NLRB v. Wyman-Gordan Co., 394 U.S. 759, 766 n. 6 (1969).  See also Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law"); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  

Background

The Veteran's service treatment records (STRs) of her active duty are negative for psychiatric disability except that in an adjunct medical history questionnaire at service discharge she reported having or having had nervous trouble of some sort but on the formal examination for discharge from active duty in October 1982 the Veteran was psychiatrically normal.  

In an August 1986 VA Form 21-4138, Statement in Support of Claim, in conjunction with receipt of VA education benefits the Veteran reported that she had great anxiety trying to cope with some of her education classes.  

In VA Form 21-526, Application for Compensation in August 1995 the Veteran filed a claim for service connection for depression and a back condition, in which she reported she had entered the Coast Guard reserves in March 1987 and was still in the reserves.  

Received in August 1995, in conjunction with her service connection claim, was a report indicating that she had been in a motor vehicle accident (MVA) on November 20, 1994.  

Also received in August 1995 was an August 1995 report from the Spine Center of Bradenton stating that the Veteran was treated for injuries sustained in an auto accident on November 20, 1994 in which she sustained spinal injuries and had been taken to the Manatee Memorial Hospital.  

On VA psychiatric examination in December 1995 the Veteran reported that she had no problems during her active service other than drinking too much, as to which she was able to work her way out of it.  After service she had worked in education.  She had gone through a divorce and had had difficulty adjusting.  Her February 20, 1994 motor vehicle accident (MVA) had resulted in a back injury and depression.  She had been treated with Prozac, which had helped.  She had continued to be depressed.  The accident occurred in February 1994 and she had stopped working in about February 1995.  She had gone to the Social Security Administration (SSA) to apply for benefits but it had been recommended that because she was a veteran she should apply for VA benefits.  On mental status examination she had a "depressive facies."  She stated that she had changed drastically since her accident.  The diagnosis was dysthymia versus major depressive disorder.  

On VA general medical examination in December 1995 a review of the claims file revealed a diagnosis of slight chronic cervical facet syndrome and slight chronic myofascitis of the lumbar spine and these symptoms had occurred after an automobile accident on February 20, 1994.  She had seen a chiropractor for adjustments.  The diagnoses included residuals of whiplash injury of the neck; depression; and chronic cervical facet syndrome, by record only.  

In a January 24, 1996 letter the Veteran reported that she could not find the letter showing that SSA had denied her claim.  

Of record is a June 7, 1996, letter from an attorney requesting VA records in conjunction with a possible claim for injuries from a "February 20, 1994" accident.  

Received in June 1996 was a letter from the Veteran indicating that the Coast Guard had overpaid her and she enclosed a copy of her latest "Leave and Earning Statement" for May 1996.  The attached U.S. Coast Guard Leave and Earnings Statement indicated that the Veteran was on "IDT Drill" on "11206."  

In a December 5, 1996 letter the Veteran stated that she was involved in "another" accident on November 11, 1996, and enclosed that accident report and a copy of her "LES."  Also, she stated that she had been on her way home from "my weekend duty" and alleged that she had a service related injury.  She had been injured again in the same area as was injured in the first accident and for which she was now getting treatment, including physical therapy.  The attached U.S. Coast Guard Leave and Earnings Statement in November 1996 indicated that the Veteran was on "IDT Drill" on "11206" and also indicated that she had "multiple drill pay" for the 9th and 10th of November 1996.  

In a July 1997 letter the Veteran reported that she had been involved in yet another accident in April 1997.  She had had back and neck injuries "for the last 3 accidents."  

VA treatment records in 1998 show that in September 1997 she reported that a couple of bad accidents and the death of a good friend "propelled" her into depression.  The assessments were back and hip pain, as well as a history of depression.  

An October 2001 rating decision granted service connection for a right knee disorder which was incurred during the Veteran's active duty in the Navy.  

VAOPT records show that on September 2, 2009 the Veteran was evaluated for depression.  She related that she had become increasingly depressed over the past year, which started with a conflict situation with a boss, which had been resolved earlier in the year.  More recently she was accused of hitting a child.  This had resulted in a great disruption in her career, and she had to leave her teaching post at the school and was now unassigned. She still was employed but was very much in limbo.  She was now having a great deal of difficulty with her finances, which has been adding to her distress.  She was not sleeping well at all having a very hard time staying asleep.  From 1987 to 1991 she was in the Coast Guard Reserves.  She had been in a bad car accident in 1994 and also divorced around that time.  She became very depressed, and she took Prozac then for three years.  She stated she did not remember exactly what response she had, although Prozac did get her through this period.  She divorced in 1993.  The diagnosis was major depression, moderately severe without psychotic features.  The examiner commented that the Veteran had developed a major depression in the face of loss of her employment status and her identity as a teacher, along with impending financial stress, possible loss of her house.  She clearly met the criteria for major depression, and this was certainly confirmed through the course of the interview.  

A September 17, 2009 VAOPT record of a 60 minute session of individual psychotherapy shows that the Veteran had been discharged from the Navy in 1982 and from the Coast Guard in 2001.  She was involved with a legal issue regarding a recent administrative leave after she was accused of slapping a boy in the face.  She stated that she had been paid but the [school] board was considering "some sort of retribution" and she had a lawyer through the union and would oppose the charge.  She stated that she was "okay" financially but was still concerned about her home and the threat of foreclosure but hoped that "things will now work out".  After a mental status examination the diagnosis was a mood disorder.  

In December 2009 the Veteran filed a claim for service connection for a low back disorder, claimed as secondary to her service-connected right knee disorder.  Following a negative nexus medical opinion on VA examination in February 2010, a May 2010 rating action denied that claim.  

A September 2010 VAOPT record shows that the Veteran's father had died and she had recently lost a job, and had financial difficulties.  Historically, she had taken Prozac for about 4 years back in the 1990s after a head injury and was having depression related to that.  

In VA Form 21-4138, Statement in Support of Claim in December 2010 the Veteran reported that while in the Coast Guard reserves she was treated for depression in approximately 1994 and took medication for depression with some improvement.  However, she had now regressed and was receiving mental health care counseling and taking Prozac.  

In VA Form 21-4138, Statement in Support of Claim in November 2010 the Veteran reported that her depression began while in the Coast Guard reserves because she had depression since an accident while "traveling to weekend duty" and was treated at the Manatee Memorial Hospital.  

On VA psychiatric examination in February 2011 it was noted that it was unclear from the Veteran's reports but she appeared to report having sought mental health services in 1993 through VA for depression secondary to a series of automobile accidents, only one of which she currently described.  Her initial episode of depression was when treated with antidepressants in 1993 and it resolved after about 2 years.  The diagnosis was a major depressive disorder, recurrent.  It was conceivable that her depression was associated with alcohol abuse and not a separate disorder.  

In VA Form 21-4138, Statement in Support of Claim in August 2011 the Veteran reported that she was in an MVA in the early 1990s "traveling to" a Coast Guard reserve drill meeting.  She claimed that his event was the cause of her depression, anxiety, and anger.  

On file is a copy of an April 16, 2012 email from a service comrade of the Coast Guard stating that he had worked with the Veteran and recalled that she had called and stated that she was in a bad accident on her way to a drill one morning in 1994.  

Attached to the Veteran's VA Form 9 in May 2014 were records from Government Employees Insurance Company (GEICO) reflecting that the Veteran had medical bills in 1994, 1995, 1996, and 1997.  Also attached was a May 13, 2014 statement from a claims examiner of GEICO reflecting that the Veteran was in an MVA on November 20, 1996 when her vehicle was rear-ended by a truck.  

At the February 2017 travel Board hearing it was reported that following the Veteran's active duty in the Navy (from November 1974 to October 1982) she had been in the reserves and was involved in a vehicular accident on November 20, 1996, after and returning home from "a drill, active duty."  Pages 3 and 4.  A statement from a superior reflects that the superior remembered that she had not shown up for a "drill in 1994."  Page 5.  The Veteran testified that she had been diagnosed as having depression within a couple of weeks after the accident, although she could not recall the exact date.  Pages 5 and 6.  The diagnosis was by a psychiatrist to whom she had been referred by an insurance company.  Page 6.  This was not a VA psychiatrist but a private psychiatrist whose name she could not recall.  Page 16.  That psychiatrist was retired or possible had died and she did not believe that there was any means of obtaining those records.  Page 17.  

The Veteran testified that the accident occurred when she was on her way home from a reserve "drill" (and not on the way 'to' a reserve drill (as reported in the Statement of the Case).  Page 6.  In the accident her vehicle was rear-ended by a big truck, causing her a whiplash injury and bent the frame of her car.  She had been transported by ambulance to a hospital.  Page 7.  The police had investigated the accident.  Page 8.  After the accident she had sought treatment and was still seeking treatment, at VA.  Page 8.  She had symptoms of depression.  She had to resign from teaching because she could not cope anymore.  Page 10.  She had sleeping difficulty and social isolation.  Pages 11 and 12.  She had applied for Social Security Administration (SSA) benefits when she turned 62 because she was not working.  Page 15.  She was given SSA disability benefits due to depression because she was unable to work.  Page 16.  Other than her initial treatment by a private psychiatrist, all subsequent treatment had been through VA.  Page 19.  

Governing Law and Regulations

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  38 U.S.C.A. § 1110; see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including a psychosis, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

38 C.F.R. § 3.384 states that a psychosis means any of the following disorders listed in the Diagnostic and Statistical Manual of Mental Disorders - (a) brief psychotic disorder;(b) delusional disorder;(c) psychotic disorder due to general medical condition;(d) psychotic disorder NOS;(e) schizoaffective disorder; (f) schizophrenia;(g) schizophreniform disorder; (h) shared psychotic disorder; and (i) substance-induced psychotic disorder.  However, a bipolar disorder of any type is not listed at 38 C.F.R. § 3.384 as being a psychotic disorder.  79 Federal Register 45099 (effective August 4, 2014).

A major depressive disorder is not deemed a chronic disease under 38 C.F.R. § 3.309(a).  

When a claim for service connection is based on a period of active duty training (ACDUTRA), there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.  See also 38 U.S.C.A. § 101(2), (24); 38 C.F.R. §§ 3.1(d), 3.6(c). 

When a claim for service connection is based on a period of inactive duty for training (INACDUTRA), there must be some evidence that the appellant became disabled as a result of an injury (not disease) incurred or aggravated in the line of duty during the period of INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In the absence of such evidence, the period of INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of INACDUTRA service alone.  Id.  See also 38 U.S.C.A. § 101(2), (24); 38 C.F.R. §§ 3.1(d), 3.6(d). 

Military service can include the time prior to actual entrance into service and extend beyond actual discharge from service.  This is called travel time.  See 38 U.S.C.A. § 106(b) and (c).  

This is also true for period of ACDUTRA and INACDUTRA.  See 38 U.S.C.A. § 106(d) (West 2002).  

In fact, the amended regulation 38 C.F.R. § 3.6, effective November 1, 2001, provides that: 

Sec. 3.6  Duty periods.
(a) Active military, naval, and air service. This includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from a covered disease which occurred during such training. For purposes of this section, the term "covered disease" is limited to-

(1) An acute myocardial infarction,

(2) A cardiac arrest, or

(3) A cerebrovascular accident.

(Authority: 38 U.S.C. 101(24))

* * * * *

(e) Travel status-training duty (disability or death from injury or covered disease). Any individual:

(1) Who, when authorized or required by competent authority, assumes an obligation to perform active duty for training or inactive duty training; and 

(2) Who is disabled or dies from an injury or covered disease incurred while proceeding directly to or returning directly from such active duty for training or inactive duty training shall be deemed to have been on active duty for training or inactive duty training, as the case may be.  The Department of Veterans Affairs will determine whether such individual was so authorized or required to perform such duty, and whether the individual was disabled or died from an injury or covered disease so incurred.  In making such determinations, there shall be taken into consideration the hour on which the individual began to proceed or return; the hour on which the individual was scheduled to arrive for, or on which the individual ceased to perform, such duty; the method of travel performed; the itinerary; the manner in which the travel was performed; and the immediate cause of disability or death.  Whenever any claim is filed alleging that the claimant is entitled to benefits by reason of this paragraph, the burden of proof shall be on the claimant. (Authority: 38 U.S.C. 106(d)). 

Lay evidence, when credible, is competent to establish the presence of continuity of symptomatology for a claimed disability during and since separation from military service, subject to the limitation that the claimed disability is a 'chronic' disease as defined at 38 C.F.R. § 3.309(a)).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Legal Analysis

Previously, the Veteran sought service connection for residuals of a back injury due to a MVA in 1994, but service connection was denied.  It is undisputed that the Veteran now seeks service connection for a psychiatric disorder as stemming from that MVA, one which is depressive in nature and has, at least once, been classified as a major depressive disorder.  

The Veteran has placed emphasis on when an MVA occurred, which it is alleged caused her depressive disorder.  Specifically, she now alleges that the MVA occurred in 1996.  She alleges this despite the fact that in 1995 (obviously a date preceding 1996) she initially reported that the MVA occurred in 1994.  In support of this she submits evidence from an insurance company that there was an MVA in 1996 but, on the other hand, she submits a statement of a service comrade that it occurred in 1994.  In fact, a review of the evidence shows that she was in three (3) MVAs, in 1994, 1996, and again in 1997.  In sum, she has variously reported that the MVA which gave rise to her current depressive disorder occurred either enroute to or returning from a weekend drill, i.e., INACDUTRA, in either 1994 or 1996.  

However, her INACDUTRA periods in 1994 and 1996 have not been verified.  Nevertheless, even assuming but without conceding that she was enroute to or returning from a weekend drill (INACDUTRA), and regardless of the actual year of the MVA, the fact remains that a mental illness is a disease and not an injury.  As stated above, service connection for disability related to INACDUTRA may only be granted for residuals of an injury and not for a disease.  Since all forms of mental illness are actually a disease, service connection may not be granted for a mental illness, even if it putatively stems from an MVA during travel time, i.e., enroute to or upon returning home immediately following a period of INACDUTRA.  

Accordingly, as a matter of law, service connection for an acquired psychiatric disorder, to include a depressive disorder, must be denied.  


ORDER

Service connection for an acquired psychiatric disorder, to include a depressive disorder, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


